Citation Nr: 1141482	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-27 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to his service-connected lumbar spine disability.  

2.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to November 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and March 2009 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the hearing the Veteran sought, and was granted, a 60-day abeyance period for the submission of additional evidence.  

In August 2011, the Board received additional evidence regarding the Veteran's bilateral knee disabilities without a waiver of initial RO consideration.  A governing regulation provides that when pertinent (emphasis added) evidence is submitted by an appellant without a waiver of RO consideration, it must be referred to the RO for review and preparation of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304 (2010).  On review of the additional evidence received, the Board finds that it consists of duplicates of evidence already of record and considered by the RO, and therefore, does not require remand to the RO for their initial consideration.  

Finally, the Board notes that the Veteran had perfected an appeal as to the issue of service connection for tinnitus.  A November 2009 rating decision granted service connection for tinnitus.  As that decision represents a full grant of the benefits sought with regard to that issue, it will not be addressed further in this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).  

Regarding the claim of service connection for a bilateral knee disability, at the July 2011 videoconference hearing, the Veteran reported that he began receiving treatment for his knees at the Scottsbluff, Nebraska VA Medical Center (VAMC) approximately 20 years ago.  As there are no VA treatment records from Scottsbluff VAMC associated with the Veteran's claims file [and the oldest VA treatment record in the claims file, from Hot Springs, South Dakota VAMC, is dated in January 2000], it is clear that likely pertinent records that are constructively of record are outstanding, and must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the Veteran has on several occasions submitted private treatment records from the Orthopaedic Center of the Rockies.  In June 2009, the RO sent the Veteran a letter requesting that he complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for the Orthopaedic Center of the Rockies.  Notably, in June 2009, the Veteran submitted private treatment records from the facility.  However, he also provided a list of other private treatment providers for his bilateral knee disabilities.  Inasmuch as this matter is being remanded anyway, and as there appear to be outstanding private treatment records, including from the Orthopaedic Center of the Rockies, another attempt to secure the records is indicated.  The Veteran's cooperation will be needed for such development to be completed.

The Veteran is advised that a governing regulation provides that where evidence (to include identifying information and releases) requested in connection with a claim for increase is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The Veteran was afforded a VA examination in February 2009.  Significantly, the examiner noted that he reviewed the Veteran's claims file and there were no records of treatment for his knees, including from the Orthopaedic Center of the Rockies.  However, there were indeed treatment records showing treatment for the Veteran's bilateral knee disabilities associated with the claims file at the time of the examination, including from the Orthopaedic Center of the Rockies.  Inasmuch as the examination was clearly without benefit of a thorough review of the Veteran's complete treatment records, particularly VA treatment records that are constructively of record, the examination/opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must provide an adequate one); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  Consequently, another examination to secure a medical advisory opinion is necessary.  

Regarding the claim of service connection for a variously diagnosed psychiatric disability, in a September 2007 statement, the Veteran alleged (as was first noted in an August 2007 VA treatment record) that in June or July 1952, while stationed near Augsburg, Germany and on an infiltration course, he witnessed a soldier get blown up by TNT.  He stated that he helped to clean up the body.  He did not remember the name of the soldier that was killed.  In an August 2008 statement, the Veteran indicated that the stressor event occurred in April or May 1952.  

In January 2008, the United States Army and Joint Services Records Research Center (JSRRC) responded that it was unable to corroborate the Veteran's stressor for the period from June to July 1952.  In August 2008, due to the above-noted change in the identification of the time period when the stressor event occurred, the RO again sought verification of the alleged stressor event from the JSRRC.  In December 2008, the JSRRC responded that the National Archives and Records Administration (NARA) should be contacted for unit casualties and after action reports.  A separate December 2008 response from the JSRRC appeared to be negative for evidence corroborating the alleged stressor event, but it appeared to be limited to July 1952.  A December 2008 response from the United States Armed Services Center for Research of Unit Records (CURR) indicated that it did not possess any 1952 records of the Veteran's unit, to include with coordinated research with the NARA.  It advised that the National Personnel Records Center (NPRC) should be contacted to verify non-hostile killings in July 1952.  

In December 2008, the JSRRC made a formal finding that there was insufficient information to verify the Veteran's alleged stressor.  While the date ranges have been somewhat inconsistent, he has provided unit identification, a geographic location, and a date range (of a mere four months) to assist in the verification of this alleged stressor.  It is not adequately explained why a unit, location, and date range would be insufficient to establish the occurrence of an event that resulted in the death of a serviceman (which should be verifiable).  Notably, review of the development suggests that there was no attempt to verify the alleged stressor as occurring in April or May 1952.  To afford the Veteran the benefit of the full scope of VA's duty to assist, a further attempt at verification of this event based on the information provided is indicated.  

On September 2008 VA psychiatric evaluation, the diagnosis was anxiety disorder, not otherwise specified (NOS) (to include some symptoms of depression).  The Veteran alleges that he has psychiatric disability secondary to his service-connected disabilities (i.e., bilateral hearing loss, tinnitus, and a lumbar spine disability).  Inasmuch as the Veteran was awarded service connection for tinnitus since the examination, another examination. to secure a medical  opinion is indicated. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should secure for the record copies of the complete clinical records of all VA treatment and/or evaluation the Veteran has received for knee disability at the Scottsbluff, Nebraska VAMC, and all treatment and/or evaluation he has received for his bilateral knee disabilities and variously diagnosed psychiatric disabilities from August 2009 to the present from the Hot Springs, South Dakota VAMC.  

2. The RO should ask the Veteran to identify the provider(s) of any additional treatment and/or evaluation he has received for his bilateral knee disabilities since his separation from service, and to provide any releases necessary for VA to secure such records, to specifically include records from the Orthopaedic Center of the Rockies and Poudre Valley Hospital.  The RO should obtain copies of complete records of all such treatment and evaluation from all sources identified by the Veteran.  If any identified records are not received pursuant to the RO's request, the Veteran and his representative should be so advised, and reminded that it is his responsibility to ensure that any private treatment records are secured.  

3. The RO must arrange for exhaustive development to verify the Veteran's account that a serviceman was blown up and killed by TNT.  The identifying information for this verification attempt should include that the unit was Company H, 109th Infantry, 28th Division, 2nd Battalion, and that the incident occurred in either April or May 1972 in or near Augsburg, Germany.  

If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so noted in the claims file, along with an explanation for the negative result (e.g., record unavailability).  

4. Thereafter, the RO should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of any psychiatric disabilities (to include whether or not he has PTSD based on a stressor event in service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Following examination and interview of the Veteran, and review of the pertinent medical history, the examiner should offer an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each psychiatric disability entity found.  

If, and only if, the alleged stressor event is verified, the examiner should opine whether the Veteran has PTSD in accordance with DSM-IV based on the corroborated stressor event.  If the alleged stressor event is corroborated, but PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  

(b) As to each diagnosed psychiatric disability other than PTSD, the examiner should indicate whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, or is secondary to (was caused or aggravated by) his service-connected disabilities.  

(c) If a psychiatric disability other than PTSD is diagnosed, and is deemed to have not been caused, but to have been aggravated by the Veteran's service-connected disabilities, the examiner should specify, if possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by the service-connected disability(ies) and the level of severity existing after the aggravation occurred.

A complete rationale must be provided for all opinions.  

5. The RO should also arrange for the Veteran to be examined by an orthopedist to determine the etiology of his current bilateral knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed, and all clinical findings should be reported in detail.  Based on examination of the Veteran and review of his claims file, the examiner should opine as to each diagnosis whether it is at least as likely as not (a 50% or better probability) related to the Veteran's service, or is secondary to (was caused or aggravated by) his service-connected lumbar spine disability.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical texts/treatises, as appropriate.  

6. The RO should then readjudicate the claims (encompassing all psychiatric diagnoses found).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


